DETAILED ACTION
	This is the second office action for US Application 16/890,431 for a Mounting Bracket for Electrical Boxes.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 8 February 2022 is acknowledged.
Claims 14, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 February 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,088,143 to Brey.  Regarding claim 1, Brey discloses a mounting bracket for an electrical box, that can be used with a support having an upper rail that is spaced apart from an upper rail.  The mounting bracket comprises a mounting body (12) configured to secure the electrical box to the mounting bracket between the upper and lower rails when the mounting bracket is secured to the support.  The mounting body includes a mounting face to support the electrical box (the front of 12).
There is a first attachment device (16, 18 on one side) connected to the mounting body and extending rearwardly away from the mounting face.  The attachment device is configured to selectively engage either of the upper rail or the lower rail to secure the mounting bracket to the support.  There is a second attachment device (16, 18 on the other side) connected to the mounting body and extending rearwardly away from the mounting face.  The attachment device is configured to selectively engage either of the other of the upper rail or the lower rail to secure the mounting bracket to the support.
Each of the first and second attachment devices include a first arm (18 on the top) configured to extend along and engage with a first side of a corresponding upper or lower rail, and a second arm (18 on the bottom) configured to extend along and engage with a second side of the corresponding upper or lower rail that is opposite the first side.

Regarding claim 20, Brey discloses a mounting bracket for an electrical box that can be used with a support having a first rail and a second rail.  The mounting bracket comprises a mounting body (12) configured to secure the electrical box to the mounting bracket.  There is a first arm (16, 18 on one side) secured to the mounting body, the first arm configured to engage one of the first rail or the second rail to secure the mounting bracket to the support.  There is a second arm (16, 18 on the other side) secured to the mounting body opposite the first arm, the second arm configured to engage the other of the first rail or the second rail to secure the mounting bracket to the support.  The mounting body has a mounting face (the front of 12) and a set of mounting holes (see figures 1 and 2 showing mounting holes at the top and bottom of the mounting face at the front of 12) extending through the mounting body.  At least one mounting hole of the .

Allowable Subject Matter
Claims 2-8, 10-13, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0054059 to Smith
US 2007/0057130 to Nikayin
US 4098423 to Marrero
US 2022/0037868 to Taylor
US 6875922 to Petak
US 4483453 to Smolik
US 2010/0108347 to Korcz
US 6098939 to He
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632